Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 2015/0041663 A1, cited by the applicant) in view of Poutiatine (US 2020/0368559 A1).
Oliver teaches a computer-implemented method (see para. 0002 and 0094) of generating and providing skin care product recommendations to a subject (see para. 0095, the “reapplication of sunscreen” and the “reapplication on moisturizer” are kinds of skin care product recommendations), the method comprising: determining, by a computing device, a UV-B exposure of the subject (e.g., see para. 0095); determining, by the computing device, a vitamin D intake due to the UV-B exposure (see para. 0095); determining, by the computing device, a target vitamin D of the subject (see para. 0041 and 0053); and providing, by the computing device, a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject (see para. 0095, the “reapplication of sunscreen” and the “reapplication on moisturizer” are kinds of skin care product recommendations).
While the “reapplication of sunscreen” and the “reapplication on moisturizer” are considered kinds of skin care product recommendations, per se, Oliver does not provide recommendations beyond reapplying the already used products. 
Poutiatine teaches a similar method as that of Oliver and also teaches providing, by the computing device, a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject (see para. 0065, 0071 (UVB). 0092 (UVB).
It would have been obvious to persons having ordinary skill in the art to incorporate the product recommendations of Poutiatine into the method of Oliver because this would have provided for additional capabilities which would have been motivated by a desire to provide an improved user experience by having additional capabilities.
Regarding claim 7, Oliver clearly teaches a computing device (see para. 0094), which when combined with the teaching of Poutiatine as discussed above regarding the method steps of claim 1, would clearly be configure to determine a UV-B exposure of the subject; determine a vitamin D intake due to the UV-B exposure; determine a target vitamin D of the subject; and provide a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject for the same reasons noted above for these method steps recited in claim 1.
Regarding claim 13, Oliver in view of Poutiatine (as discussed regarding the method steps recited in claim 1) clearly provides for a system, comprising: a UV sensor engine including computational circuitry (e.g., see para. 0094 of Oliver) configured to: determine a UV-B exposure amount of the subject; a UV-B to vitamin D correlation engine including computational circuitry configured to: determine a vitamin D intake due to the UV-B exposure; a target vitamin D engine including computational circuitry configured to: determine a target vitamin D of the subject; and a recommendation engine including computational circuitry configured to: provide a skin care product recommendation to the subject when the vitamin D intake due to the UV-B exposure is less than the vitamin D target of the subject since this is just providing the computing system of Oliver modified as noted above regarding claim 1 to provide the product recommendations of Poutiatine.
Regarding claims 2, 8, and 15, Oliver in view of Poutiatine clearly provide a notification that the subject is at risk of UV overexposure when the vitamin D intake due to the UV-B exposure is greater than the target vitamin D (e.g., see the alert in para. 0041 and 0187/0188).
Regarding claims 3, 9, and 15, while Oliver and Poutine fail to teach that the skin care product recommendation is a transdermally applied vitamin D supplement, such supplements are notoriously old in the art for providing.  Persons having ordinary skill in the art would have included a recommendation to apply such a supplement so as to help reduce needed UV exposure levels since both Oliver and Poutiatine are both concerned with helping the use obtain proper vitamin D levels in the blood as well as minimize UV exposer.
Regarding claims 4, 10, and 16, Oliver in view of Poutiatine clearly provides for tracking the vitamin D intake due to UV exposure (see Oliver para. 0157, 0275, and 0278).
Regarding claims 5, 11, and 17, Oliver in view of Poutiatine clearly provides for tracking the vitamin D intake due to UV exposure along with the target vitamin D (see Oliver para. 0157, 0275, and 0278).
	Regarding claims 6, 12, and 18, Oliver in view of Poutiatine clearly provides for the target vitamin D is calculated by estimating the level of vitamin D in the subject's blood, and subtracting the estimated level of vitamin D in the subject's blood from an ideal vitamin D level in blood (see Oliver para. 0187 0275, and 0278).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The additional references made of record disclose methods and apparatus of interest related to UV exposure and Vitamin D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878